Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

Rejoined Claims
Claims 5, 6, and 9 are hereby rejoined and allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jedidiah Rollins on November 2, 2021.
The application has been amended as follows: 
Amend claim 1 as follows: A method for processing a workpiece, the method comprising:
	placing the workpiece into a process chamber;
	vaporizing a solvent to create a vaporized solvent;
	introducing a plasma-affected vaporized solvent into the process chamber;
	exposing the workpiece to the plasma-affected vaporized solvent such that the plasma-affected vaporized solvent removes material from the workpiece; and
	subsequent to exposing the workpiece to the plasma-affected vaporized solvent, exposing the workpiece to a non-plasma-affected vaporized solvent introduced into the process chamber;
	wherein the plasma-affected vaporized solvent comprising one or more of methanol, N-methyl-2-pyrrolidone (NMP), N-ethyl-pyrrolidone (NEP), dimethyl sulfoxide (DMSO), propylene glycol methyl ether acetate (PGMEA), methyl ethyl ketone (MEK), γ-butyrolactone (GBL), propylene carbonate (PC), triethylamine (TEA), and acetonitrile; and
	wherein the non-plasma-affected vaporized solvent comprises one or more of methanol, N-methyl-2-pyrrolidone (NMP), N-ethyl-pyrrolidone (NEP), dimethyl sulfoxide (DMSO), propylene glycol methyl ether acetate (PGMEA), methyl ethyl ketone (MEK), γ-butyrolactone (GBL), propylene carbonate (PC), triethylamine (TEA), and acetonitrile.
Amend claim 4 as follows: The method of claim 1, wherein the plasma-affected vaporized solvent and the non-plasma-affected vaporized solvent are each introduced [[to]] into
Amend claim 6 as follows: The method of claim 5, wherein the plasma chamber includes a radio frequency (RF) plasma source operable to generate a plasma
Amend claim 8 as follows: The method of claim 1, wherein the plasma-affected vaporized solvent and the non-plasma-affected vaporized solvent [[is]] are each vaporized by bubbling a gas through a liquid solvent or passing a gas over [[the]] a liquid solvent.
Amend claim 9 as follows: The method of claim 1, wherein a plasma is generated in a plasma chamber, and the non-plasma-effected vaporized solvent is introduced directly into the process chamber at a location downstream of the plasma chamber.  
Cancel claims 12-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1, the independent claim.  With regard to claim 1, the most relevant prior art is the combination of U.S. 2012/0227762 by Dussarat in view of U.S. 2006/0063388 by Yang in view of U.S. 4,983,548 to Uno used to reject claim 1 in Final Rejection dated August 26, 2021.  The combination of Dussarat in view of Yang in view of Uno fails to teach using one of the solvents recited in claim 1 as the recited plasma-affected vaporized solvent, and the combination of Dussarat in view of Yang in view of Uno fails to teach using one of the solvents recited in claim 1 as the recited non-plasma-affected vaporized solvent.  The .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
November 5, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714